Title: To James Madison from Arthur St. Clair, 23 June 1802
From: St. Clair, Arthur
To: Madison, James


Sir,
Washington 23d June 1802
I have been honored with your Letter of this day. It cannot be, Sir, that it should not pain me, that any part of my conduct in the Government of the western territory should have drawn forth the animadversions of the Presidt. In the affair of the Fees I believed myself acting agreeably to Law, and in that of my Son, I was very sensible at th⟨e tim⟩e, that the extraordinary tenure was nugatory, th⟨at I did n⟩ot intend, for the reasons I have assigned that it sho⟨uld⟩ […] understood and this was, I own it a reprehensible fallacy. A stop shall be put to the fees immediatly. There are few instrume⟨nts so c⟩arefully drawn, that different people will not differ about their true construction. The construction of the Ordinance for the Government assumed by me, as it respects Counties, I thought right, and it has been acted upon with the single view of producing the general good of the Counties ⟨r⟩espectively without respect of persons—but, since the Executive has thought it wrong, I shall certainly correct the error in future.
I request you Sir to have the goodness to convey ⟨to⟩ the President the Sentiments of my high respect, and to ac⟨cept⟩ my thanks for the delicate manner in which you have been pleased ⟨to⟩ communicate the Animadversions, which to my extreme r⟨egret?⟩ he has had occasion to make.
 

   
   Draft (O). Torn at edges.


